Case 1:18-cv-00423-LO-IDD Document 172 Filed 05/31/19 Page 1 of 2 PageID# 6022




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



 League of United Latin American Citizens
 Richmond Region Council 4614, et a!..

                Plaintiffs,

        V.                                         Civil Action No. 1:18-cv-00423-LO-IDD

 PUBLIC INTEREST LEGAL
 FOUNDATION,an Indiana Corporation,
 and J. CHRISTIAN ADAMS.

                Defendants.




                          STIPULATED JOINT PRETRIAL SCHEDULING ORDER

        Pursuant to this Court's instruction at the May 17, 2019 Final Pretrial Conference and

 Dkt. No. 157, the parties hereto, by counsel, hereby jointly stipulate to and propose the following

 pretrial schedule in this matter;

          Deadline to file:                                            6/4/2019(previously
              • Objections to proposed exhibits                        set by Court)
              • Objections to proposed designation designations

          Deadline to file Summary Judgment Motions                    6/14/2019


          Deadline to file Summary Judgment Opposition Briefs          7/1/2019


          Deadline to file Summary Judgment Reply Briefs               7/12/2019


         Summary Judgment Hearing                                      7/19/2019

          Deadline to file Motions in Umine                            7/30/2019


          Deadline to file Motions in Umine Opposition Briefs          8/6/2019
Case 1:18-cv-00423-LO-IDD Document 172 Filed 05/31/19 Page 2 of 2 PageID# 6023
